Citation Nr: 0924960	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-05 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to an increased disability rating for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 30 percent disabling.

2. Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In a statement dated in May 2008, the Veteran raised a new 
claim for entitlement to service connection for posttraumatic 
stress disorder (PTSD). This matter is REFERRED to the RO for 
further action, if appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

Despite the development that has taken place in this case, 
the Board unfortunately has determined that additional 
development is necessary to ensure compliance with VA's 
duties to assist the Veteran in the development of his 
claims.  

The Board observes that the Veteran submitted a statement in 
May 2008reported treatment at the Nashville VA Medical Center 
(VAMC) mental health facility.  He indicated that records 
from this facility may be potentially probative to his claim 
as his psychiatric medication exacerbated his back 
disability.  When reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the Veteran to attempt to obtain them.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  Indeed, with regard to 
his VA psychiatric treatment records from 2006 to the 
present, the Board notes that VA records are constructively 
part of the record which must be considered.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 
3.159(c)(2) (2008).

On remand, the RO/AMC should obtain the Veteran's mental 
health treatment records from the Nashville VAMC, from 
January 2006 to the present, as well as any other outpatient 
treatment records from that facility from December 2007 
through the present.  The RO/AMC should also contact the 
Veteran and obtain all proper release forms in order to 
procure any outstanding private treatment records, to include 
the private provider identified in a statement received in 
September 2005.

With regard to the Veteran's claim for service connection for 
TDIU, the RO must consider evidence received in October 2008, 
which includes a statement by the Veteran, as well as a 
statement from the Veteran's former employer authored in 
November 2004, prior to adjudication.  Further, as the 
Veteran's claim for entitlement to service connection for 
PTSD has been referred to the RO, adjudication of the TDIU 
issue must be deferred pending resolution of this potential 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(where a claim is inextricably intertwined with another 
claim, the claims must be adjudicated together in order to 
enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
Nashville, Tennessee VAMC mental health 
center and request copies of the Veteran's 
psychiatric treatment records dated from 
January 2006 to the present as well as any 
outpatient treatment records from December 
2007 to the present pertaining to the 
treatment of his service-connected back 
disability.  

If any of the pertinent records are not 
available, or if the search for the 
records yields negative results, that fact 
should clearly be documented in the claims 
file.  

2.  The RO/AMC should contact the Veteran 
and provide medical release forms, to be 
completed and signed by the Veteran, 
allowing VA to obtain treatment records 
from any named providers who have provided 
treatment for a his back disability to 
specifically include the private provider 
noted in the Veteran's September 2005 
statement.  Once the forms are returned, 
the RO/AMC should attempt to obtain all 
indicated records.  If any of the 
pertinent records are not available, or if 
the search for the records yields negative 
results, that fact should clearly be 
documented in the claims file.  

3.  Following all development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  Regarding the issue of 
TDIU, that claim must be adjudicated 
following adjudication of pending claims 
for entitlement to service connection 
referred to the RO per the March 2007 
Board remand and this Remand.  If either 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




